NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-3069-16T3

IN THE MATTER OF BETTY
GENE JOHNSON-TAYLOR.


                Submitted December 12, 2018 – Decided February 26, 2019

                Before Judges Alvarez and Nugent.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2015-2424.

                Betty Gene Johnson-Taylor, appellant pro se.

                Law Office of Steven S. Glickman, attorneys for
                respondent City of Paterson (Steven S. Glickman, of
                counsel and on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent New Jersey Civil Service Commission
                (Pamela N. Ullman, Deputy Attorney General, on the
                statement in lieu of brief).

PER CURIAM

       Betty Gene Johnson-Taylor appeals the Civil Service Commission

February 8, 2017 final decision terminating her from employment with the City

of Paterson. We affirm.
      A January 16, 2015 final notice of disciplinary action (FNDA) removed

Johnson-Taylor from her position as an assistant personnel director for the City

effective January 16, 2015.       The grounds were violations of N.J.A.C.

4A:2-2.3(a)(6) and (12), conduct unbecoming a public employee and other

sufficient cause.

      Johnson-Taylor misrepresented her income on an application for the

Home Paterson Pride Rehabilitation Program (HOME). At the time she filed,

she was earning $52,811 annually and resided with her nephew. The HOME

booklet listed the income maximum for a household of two at $53,750.

      On July 13, 2010, Johnson-Taylor's income increased to $80,340 annually

because she was appointed acting director of personnel. In that capacity, her

duties included, as the Commission found, "the handling of personnel and

employee relations problems and [functioning] as a liaison between the

appointing authority and the Commission in personnel matters, including

appointments, promotions, transfers, demotions, dismissals and disciplinary

matters." As the Commission also found, her falsification of the loan documents

made it impossible for the appointing authority "to continue to trust her ability

to do her job, which involves sensitive and confidential personnel matters."




                                                                         A-3069-16T3
                                       2
      Johnson-Taylor signed an affidavit on December 1, 2010, falsely

verifying her income at $53,868.12. HOME loan proceeds were disbursed a few

days later. She was required to verify her income every six months while the

loan was pending. At no time did she disclose her promotion and the salary

increase.

      Additional circumstances bear at least brief mention. They did not result

in formal disciplinary action, only Johnson-Taylor's transfer back or demotion

to assistant personnel director from acting personnel director. In 2011, after

investigation, the City determined that Johnson-Taylor had authorized overtime

payments to City employees without proper documentation.           She herself

received such payments, totaling $11,549.12 from July 1, 2010 to June 30, 2011,

and $3326.29 from July 1, 2011 to December 15, 2011.

      The Commission adopted the factual findings of the Administrative Law

Judge (ALJ), but did not adopt the ALJ's recommendation that the removal be

modified to a six-month suspension. The Commission instead upheld the FNDA

sanction of termination from City employment.

      The Commission did not consider progressive discipline, as defined

beginning with West New York v. Bock, 38 N.J. 500 (1962), to be appropriate

given the nature of Johnson-Taylor's conduct.     Johnson-Taylor signed loan


                                                                       A-3069-16T3
                                      3
documents with full knowledge of the contents, falsifying an application for loan

proceeds. The HOME program was administered by her employer and was

intended to assist those with limited income.        Therefore the Commission

concluded the penalty of removal was "appropriate notwithstanding a largely

unblemished prior record."

      The Commission also noted that although the appointing authority itself

bore some responsibility since it drafted the loan documents, clearly Johnson-

Taylor "knew her income exceeded the threshold for the grant." That she was

not criminally charged because of the incident, and that the conduct did not

relate directly to her job description was irrelevant. Her role with the appointing

authority made it impossible for her to continue. Furthermore, she could not

properly act as the liaison between Paterson and the Commission in personnel

matters.

      Now on appeal, Johnson-Taylor asserts the following points of error:

            1.  THE FINAL ACTION OF THE CIVIL
            SERVICE COMMISSION WAS "ARBITRARY,
            CAPRICIOUS OR UNREASONABLE" BASED
            UPON THE FACTS SET FORTH IN THE RECORD.

            2.  THE FINAL DECISION OF THE CIVIL
            SERVICE COMMISSION IS "SHOCKING" TO
            ONE'S  SENSE   OF   FAIRNESS  AS    THE
            PUNISHMENT IS DIS[PROPORTIONATE] TO THE
            OFFENSE.

                                                                           A-3069-16T3
                                        4
We consider Johnson-Taylor's arguments to be so lacking in merit as to not

warrant much discussion in a written opinion. R. 2:11-3(e)(1)(E).

      In order for us to disturb an agency's final action, it must be found to have

been arbitrary, capricious or unreasonable or lack fair support in the record as a

whole. Karins v. City of Atlantic City, 152 N.J. 532, 540 (1998). A strong

presumption of reasonableness attaches to final agency decisions. In re Carroll,

339 N.J. Super. 429, 437 (App. Div. 2001).

      In essence, Johnson-Taylor's challenge to the Commission's action is not

that the falsification of the loan application did not occur—rather, it is that the

appointing authority was implicated in the process, and that principles of

progressive discipline should be applied.       The Commission's findings are

supported by the record, however. See In re Galloway Twp. & Bridgeton, 418
N.J. Super. 94, 103 (App. Div. 2011). The agency's observations regarding the

sensitivity of Johnson-Taylor's position with the appointing authority, including

interaction with the Commission itself in employee matters, are entitled to great

deference.    An employee in that position cannot continue after the

misrepresentation of income involved in the falsification of documents. We are

satisfied that the Commission's findings are not clearly mistaken, nor are they




                                                                           A-3069-16T3
                                        5
so "plainly unwarranted that the interests of justice demand intervention and

correction." Campbell v. N.J. Racing Comm'n, 169 N.J. 579, 587-88 (2001).

     Affirmed.




                                                                      A-3069-16T3
                                      6